DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 08/26/2022.
Applicant’s cancelation of claims 2-4, 6-8, and 10-16 is acknowledged and require no further examining.  Claims 1, 5, 9, and 17-22 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species 1, the embodiment shown in Figures 6-8 and 11, in the reply filed on 12/22/2021 is acknowledged.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over reference Boudreaux et al. (10,092,292) in view of references Shelton, IV et al. (10,470,769) (referred to as Shelton) and Hess et al. (10,130,359).
Regarding claim 1, Boudreaux et al. disclose an anvil (200) for a surgical stapling device (10), the anvil (10) comprising:
a body (see figure 12 below) defining a longitudinal axis (see figure 12 below) and having a tissue engaging surface (202),
wherein the tissue engaging surface (202) defining a central knife slot (204) and a series of staple forming pockets (210) positioned on each side of the central knife slot (204),
wherein each of the staple forming pockets (210) including first (220) and second (240) concavities,
wherein the first (220) and second (240) concavities positioned to receive first (270) and second (290) legs, respectively, of a staple (250) including a back span (252) and configured to form the legs (270, 290) into a B-shape with the legs laterally offset to one side of the back span (252).
(Figure 12-17 and Column 12 lines 17-20, 41-45, Column 13 lines 24-31, 52-55) 
[AltContent: textbox (Body)][AltContent: connector][AltContent: textbox (Boudreaux et al.)][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    460
    662
    media_image1.png
    Greyscale

However Boudreaux et al. do not disclose a linear channel of each of the first cavities defining an angle with the longitudinal axis, and a linear channel of each of the second cavities defining an angle with the longitudinal axis, and wherein the angles being from 5 degrees to 30 degrees.
Shelton disclose a series of stapling forming pockets comprising a first (911) and a second (921) concavities, wherein each concavity includes a linear channel (917) and tapered side walls (915), wherein the linear channel of each of the first cavities (911) defining an angle with the longitudinal axis, and the linear channel of each of the second cavities (921) defining an angle with the longitudinal axis, and wherein the concavities are configured to form the legs laterally outward away from one side of the back span. (Figure 20-21 and Column 13 lines 66-67 through Column 14 lines 1-12, Column 14 lines 38-47)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the forming pockets of Boudreaux et al. by incorporating the forming pockets as taught by Shelton, since column 14 lines 44-47 of Shelton states such a modification would ensure the staple legs and tips are bent offset to one side of the back span.
Hess et al. disclose a series of staple forming pockets (3502, 3504) comprising a first concavity (3502) and second concavity (3504), wherein each concavity defines a linear channel (3506), and wherein the linear channel (3506) of each of the first concavities (3502) define an angle, and linear channel (3506) of each of the second concavities (3504) define an angle, wherein the angles are about 10 degrees.  (Figure 220 and Column 92 lines 10-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the linear channel of Shelton by have angles of about 10 degrees with the longitudinal axis as taught by Hess et al., since column 92 lines 33-37 of Hess et al. states such a modification would situate the staple legs laterally offset of the back span but sufficiently close to the back span.
Regarding claim 9, Boudreaux et al. disclose a stapling device (10) comprising:
a cartridge assembly (37) including a staple cartridge (70) and a channel member (see figure 6 below),
wherein the channel member (see figure 6 below) having a bottom wall (see figure 6 below) and side walls (see figure 6 below) defining a cavity,
wherein the staple cartridge (70) including a cartridge body (see figure 6 below) defining a longitudinal axis (see figure 6 below), pushers (43), staples (47), and an actuation sled (41),
wherein the cartridge body (see figure 6 below) defining a central knife slot (49) and a series of staple receiving pockets (51) on each side of the central knife slot (49),
wherein each of the staples (47) includes a back span (252) and first (270) and second (290) legs secured to the back span (252),
wherein each of the staples (47) received within one of the series of staple receiving pockets (47),
wherein the first (270) and second (290) legs of each of the staples (47) and the back span of the respective staple are aligned in a common plane; and
 the anvil (10) including a body (see figure 12 above) defining a longitudinal axis (see figure 12 above) and having a tissue engaging surface (202),
wherein the tissue engaging surface (202) defining a central knife slot (204) and a series of staple forming pockets (210) positioned on each side of the central knife slot (204),
wherein each of the staple forming pockets (210) including first (220) and second (240) concavities,
wherein the first (220) and second (240) concavities positioned to receive first (270) and second (290) legs, respectively, of a respective one of the staple (250) including a back span (252) and configured 
wherein the first (220) and second (240) concavities to form the legs (270, 290) into a B-shape with the legs laterally offset to one side of the back span (252).
(Figure 12-17 and Column 7 lines 14-39, Column 12 lines 17-20, 41-45, Column 13 lines 24-31, 52-55)
[AltContent: textbox (Channel Member)][AltContent: arrow][AltContent: textbox (Side Wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom Wall)][AltContent: arrow][AltContent: rect][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: rect][AltContent: textbox (Tab)][AltContent: arrow][AltContent: textbox (Window)][AltContent: arrow]
    PNG
    media_image2.png
    11
    10
    media_image2.png
    Greyscale
[AltContent: textbox (Boudreaux et al.)][AltContent: arrow][AltContent: textbox (Cartridge Body)]
    PNG
    media_image2.png
    11
    10
    media_image2.png
    Greyscale
            
    PNG
    media_image2.png
    11
    10
    media_image2.png
    Greyscale

However Boudreaux et al. do not disclose a linear channel of each of the first cavities defining an angle with the longitudinal axis, and a linear channel of each of the second cavities defining an angle with the longitudinal axis, and wherein the angles being from 5 degrees to 30 degrees.
Shelton disclose a series of stapling forming pockets comprising a first (911) and a second (921) concavities, wherein each concavity includes a linear channel (917) and tapered side walls (915), wherein the linear channel of each of the first cavities (911) defining an angle with the longitudinal axis, and the linear channel of each of the second cavities (921) defining an angle with the longitudinal axis, and wherein the concavities are configured to form the legs laterally outward away from one side of the back span. (Figure 20-21 and Column 13 lines 66-67 through Column 14 lines 1-12, Column 14 lines 38-47)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the forming pockets of Boudreaux et al. by incorporating the forming pockets as taught by Shelton, since column 14 lines 44-47 of Shelton states such a modification would ensure the staple legs and tips are bent offset to one side of the back span.
Hess et al. disclose a series of staple forming pockets (3502, 3504) comprising a first concavity (3502) and second concavity (3504), wherein each concavity defines a linear channel (3506), and wherein the linear channel (3506) of each of the first concavities (3502) define an angle, and linear channel (3506) of each of the second concavities (3504) define an angle, wherein the angles are about 10 degrees.  (Figure 220 and Column 92 lines 10-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the linear channel of Shelton by have angles of about 10 degrees with the longitudinal axis as taught by Hess et al., since column 92 lines 33-37 of Hess et al. states such a modification would situate the staple legs laterally offset of the back span but sufficiently close to the back span.
Regarding claim 20, Boudreaux et al. disclose a stapling device (10) comprising:
a handle assembly (20);
an adaptor assembly (22) having a proximal and a distal portion,
wherein the proximal portion coupled to the handle assembly (20);
a tool assembly including:
a cartridge assembly (37) including a staple cartridge (70) and a channel member (see figure 6 above),
wherein the channel member (see figure 6 above) having a bottom wall (see figure 6 above) and side walls (see figure 6 above) defining a cavity,
wherein the staple cartridge (70) including a cartridge body (see figure 6 above) defining a longitudinal axis (see figure 6 above), pushers (43), staples (47), and an actuation sled (41),
wherein the cartridge body (see figure 6 above) defining a central knife slot (49) and a series of staple receiving pockets (51) on each side of the central knife slot (49),
wherein each of the staples (47) includes a back span (252) and first (270) and second (290) legs secured to the back span (252),
wherein each of the staples (47) received within one of the series of staple receiving pockets (47),
wherein the first (270) and second (290) legs of each of the staples (47) and the back span of the respective staple are aligned in a common plane; and
 the anvil (10) including a body (see figure 12 above) defining a longitudinal axis (see figure 12 above) and having a tissue engaging surface (202),
wherein the tissue engaging surface (202) defining a central knife slot (204) and a series of staple forming pockets (210) positioned on each side of the central knife slot (204),
wherein each of the staple forming pockets (210) including first (220) and second (240) concavities,
wherein the first (220) and second (240) concavities positioned to receive first (270) and second (290) legs, respectively, of a respective one of the staple (250) including a back span (252) and configured 
wherein the first (220) and second (240) concavities to form the legs (270, 290) into a B-shape with the legs laterally offset to one side of the back span (252).
(Figure 12-17 and Column 5 lines 15-18, Column 7 lines 14-39, Column 12 lines 17-20, 41-45, Column 13 lines 24-31, 52-55)
However Boudreaux et al. do not disclose a linear channel of each of the first cavities defining an angle with the longitudinal axis, and a linear channel of each of the second cavities defining an angle with the longitudinal axis, and wherein the angles being from 5 degrees to 30 degrees.
Shelton disclose a series of stapling forming pockets comprising a first (911) and a second (921) concavities, wherein each concavity includes a linear channel (917) and tapered side walls (915), wherein the linear channel of each of the first cavities (911) defining an angle with the longitudinal axis, and the linear channel of each of the second cavities (921) defining an angle with the longitudinal axis, and wherein the concavities are configured to form the legs laterally outward away from one side of the back span. (Figure 20-21 and Column 13 lines 66-67 through Column 14 lines 1-12, Column 14 lines 38-47)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the forming pockets of Boudreaux et al. by incorporating the forming pockets as taught by Shelton, since column 14 lines 44-47 of Shelton states such a modification would ensure the staple legs and tips are bent offset to one side of the back span.
Hess et al. disclose a series of staple forming pockets (3502, 3504) comprising a first concavity (3502) and second concavity (3504), wherein each concavity defines a linear channel (3506), and wherein the linear channel (3506) of each of the first concavities (3502) define an angle, and linear channel (3506) of each of the second concavities (3504) define an angle, wherein the angles are about 10 degrees.  (Figure 220 and Column 92 lines 10-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the linear channel of Shelton by have angles of about 10 degrees with the longitudinal axis as taught by Hess et al., since column 92 lines 33-37 of Hess et al. states such a modification would situate the staple legs laterally offset of the back span but sufficiently close to the back span.
Regarding claim 21, Boudreaux et al. modified by Shelton and Hess et al. disclose the linear channels (Shelton – 917) are of uniform width. (Shelton – Figure 21)
Regarding claim 22, Boudreaux et al. modified by Shelton and Hess et al. disclose the linear channels (Shelton – 917) are of uniform width. (Shelton – Figure 21)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Boudreaux et al. (10,092,292) in view of references Shelton, IV et al. (10,470,769) (referred to as Shelton) and Hess et al. (10,130,359) as applied to claim 1 above, and further in view of reference Racenet et al. (8684249).
Regarding claim 5, Boudreaux et al. modified by Shelton and Hess et al. disclose the claimed invention as stated above but do not disclose the concavities are tear-drop shaped.
Racenet et al. disclose a first (512) and second (514) concavities, wherein each first (512) and second (514) concavities are tear-drop shaped (Figure 25, 26, 29e, 29f and Column 10 lines 1-4, 27-28, 60-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first and second concavities of Shelton by incorporating the tear-drop shape as taught by Racenet et al., since column 3 lines 41-50 of Racenet et al. states such a modification would enhance correct staple formation while reducing twisting/malformation caused by misalignment.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Boudreaux et al. (10,092,292) in view of references Shelton, IV et al. (10,470,769) (referred to as Shelton) and Hess et al. (10,130,359) as applied to claim 9 above, and further in view of reference Dinardo et al. (9700320).
Regarding claim 17, Boudreaux et al. modified by Shelton and Hess et al. disclose the claimed invention as stated above, but do not disclose the cartridge assembly includes a biasing member.
Dinardo et al. disclose a cartridge assembly (6050, 6052) comprising: channel member (6056); a cartridge body (6052) situated within the channel member (6056); and a biasing member (6044a, 6044b) positioned on the bottom wall of the channel member (6056) between the cartridge body (6052) and the channel member (6056). (Figure 17 and Column 12 lines 50-56)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cartridge assembly of Boudreaux et al. by incorporating the biasing member as taught by Dinardo et al., since column 12 lines 58-62 of Dinardo et al. states such a modification would allow better gripping and removal of the cartridge body from the channel member.
Regarding claim 18, Boudreaux et al. modified by Shelton, Hess et al., and Dinardo et al. disclose the cartridge body (Boudreaux et al. – see figure 6 above) includes tabs (Boudreaux et al. – see figure 6 above) and the channel member (Boudreaux et al. – see figure 6 above) defines windows (Boudreaux et al. – see figure 6 above) that receives the tabs (Boudreaux et al. – see figure 6 above), wherein the tabs (Boudreaux et al. – see figure 6 above) being movable vertically within the windows to allow the cartridge body (Boudreaux et al. – see figure 6 above) to move vertically in relation to the channel member (Boudreaux et al. – see figure 6 above). (Boudreaux et al. – Figure 3, 6, 7)
Regarding claim 19, Boudreaux et al. modified by Dinardo et al. disclose the biasing member is selected from the group consisting of compression springs and leaf springs. (Dinardo et al. – Figure 17 and Column 12 lines 45-47)

Response to Arguments
The Amendments filed on 08/26/2022 have been entered.  Applicant’s cancelation of claims 2-4, 6-8, and 10-16 is acknowledged and require no further examining.  Claims 1, 5, 9, and 17-22 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Boudreaux et al. (10,092,292), in view of the amendments to the Claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Boudreaux et al. (10,092,292) modified by reference Hess et al. (10,130,359), Applicant' s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 21, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731